Citation Nr: 1133364	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  08-16 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The Veteran performed active military service from January 1958 to January 1962.

This appeal arises to the Board of Veterans' Appeals (Board) from a January 2007-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that in pertinent part denied service connection for a bilateral hearing loss disability and for tinnitus.


FINDINGS OF FACT

1.  Audiometric data is absent from the Veteran's service treatment reports (STRs). 

2.  Because of the absence of official records, it cannot be ascertained whether the Veteran's hearing was normal at entry or whether he had a pre-existing hearing loss disability subject to aggravation; whether there was an upward shift in hearing thresholds during active service; or, whether he had a hearing loss disability at separation. 

3.  The Veteran has supplied competent, credible testimony of exposure to acoustic trauma during active service.  

4.  A hearing loss disability and tinnitus are probable results of the hardships of the Veteran's service.  

5.  The regulatory requirements for a bilateral hearing loss disability, set forth at 38 C.F.R. § 3.385, are shown in a May 2008 VA audiometry evaluation.

6.  There is a medically sound basis to attribute a hearing loss disability and tinnitus to acoustic trauma during active service.



CONCLUSION OF LAW

A bilateral hearing loss disability and tinnitus were incurred in active service.  38 U.S.C.A. §§ 1131, 1137, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303. 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefits sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2010).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  

Entitlement to service connection for impaired hearing is subject to 38 C.F.R. § 3.385 (2010), which provides:

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

Although the Veteran is not a combat veteran, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  38 C.F.R. § 3.102; Caluza, 7 Vet. App. at 509.  This holding is important here because this case presents an absence of official records.  

Audiometric data is absent from the STRs.  The Veteran was offered, and passed, whispered voice tests at entry and at exit.  Also absent from the STRs is a report of medical history questionnaire, upon which he could have reported any relevant symptom at the time of discharge.  Because of the absence of these official records, it cannot be ascertained whether he had a pre-existing hearing loss disability subject to aggravation; whether there was an upward shift in hearing thresholds during active service; or, whether he had a hearing loss disability at separation. 

An absence of audiometric data means that VA cannot rule-out the possibility of a hearing loss disability at separation.  The Veteran testified before the undersigned Veterans Law Judge that he served in a gun turret and was exposed to cannon blasts without hearing protection.  He reported that he was also a machinist and a paint chipper aboard ship and received additional noise exposure from those duties, also without hearing protection, during his 4 years of service.  Because a hearing loss disability and tinnitus are probable results of "such known hardships," the reasonable doubt doctrine is for application in this case where crucial audiometric data is absent."  Id.  

In Hensley v. Brown, 5 Vet. App. 155, 159, (1993), the Secretary posited that where the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system, and post-service test results that meet the criteria of 38 C.F.R. § 3.385.  This fact pattern appears in the instant case-there is evidence of exposure to acoustic trauma in service that would adversely affect the auditory system and there are post-service test results that meet the criteria of 38 C.F.R. § 3.385.  A May 2008 VA audiometry evaluation confirms a bilateral hearing loss disability and tinnitus.

The Hensley Court stressed that under those circumstances, VA rating authorities must evaluate available testimony, clinical data, diagnoses, and any medical opinions.  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometry test results resulting in an upward shift in tested thresholds in service, though still not meeting the requirements for a "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometry testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Analysis of these elements reveals the following:

The available testimony reflects that in May 2011, the Veteran testified before the undersigned Veterans Law Judge that he served aboard ship in a gun turret.  He testified that after active service he worked for Terex, operating a lathe.  He testified that he has had tinnitus since 1963 or 1964.  

The clinical data, diagnoses, and medical opinions include only the May 2008 VA audiometry results.  The clinical data set forth in that report meet VA's hearing loss requirements set forth in § 3.385 and are consistent with hearing loss due to noise exposure.  The diagnosis was simply bilateral sensorineural hearing loss.  The audiologist noted bilateral constant tinnitus, but made no formal diagnosis concerning tinnitus.  The etiology opinion concerning the hearing loss disability is negative; however, the rationale underlying that opinion is unpersuasive.  

The May 2008 VA audiologist determined that the Veteran's hearing loss disability is "less likely as not a result of or caused by his military service."  The rationale supplied by the audiologist includes: (1) There was no documentation of hearing loss, tinnitus, head injury, loss of consciousness, or acoustic trauma in the STRs; (2) The Veteran was not in combat, nor did he complain of hearing loss or tinnitus at discharge; (3) There was no documentation of treatment for hearing loss since discharge; and, (4) He had post-service noise exposure.  This rationale is not persuasive.

While there is no documentation of hearing loss or tinnitus in the STRs, the Veteran testified that he noticed these symptoms shortly after separation.  This explains why he did not report these symptoms during active service.  Conspicuously absent from the STRs is a report of medical history questionnaire, upon which the Veteran could have reported any relevant symptom at the time of discharge.  

Concerning acoustic trauma in service, the Veteran has competently and credibly testified that he was exposed to cannon fire and other noisy occupations during active service.  Thus, the VA audiologist improperly concluded that the Veteran had no acoustic trauma during active service.  

Further addressing the Veteran's competence and credibility, as set forth at 38 U.S.C.A. § 7104(d) (1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996), the lay evidence is competent with respect to observance of symptoms readily observable and the lay evidence is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  However, the determination of an issue involving a question of medical expertise requires further analysis of the Veteran's competency.  38 C.F.R. § 3.159.  Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  

In this case, the Veteran is competent to identify hearing loss and tinnitus, although he is not competent to supply audiometric data, as that requires scientific testing.  In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Court stressed that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a Veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to his ability to prove his claim of entitlement to disability benefits.  Thus, the Veteran has competently and credibly supplied evidence of acoustic trauma during service.

Continuing with the Hensley analysis, the fact that there has been no treatment for hearing loss since discharge is not significant to the issue of whether the hearing loss disability is related to active service.  VA service connection regulations do not require evidence of post-service treatment.  More germane is whether continuity of symptomatology since active service has been shown.  The Veteran has testified that his symptoms arose in 1963 or 1964.  Thus, he has provided competent, credible evidence of continuity of symptomatology since active service.  

The VA audiologist concluded that there was no in-service acoustic trauma and then implied that the current hearing loss and tinnitus are due to post-service noise exposure.  In Reonal v. Brown, 5 Vet. App. 458, 461 (1993), the Court stressed that a medical opinion based upon an inaccurate factual premise has no probative value.  In this case, there is competent evidence of acoustic trauma in service.  Thus, because of an inaccurate factual premise, the VA audiology opinion has no probative value.  

Returning to the Hensley analysis, the Hensley Court stressed that rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  This is significant in that the Court has clearly placed a duty on the rater to consider whether a medically sound basis exists to attribute post-service finding to active service.  But cf. Gambill v. Shinseki, 576 F.3d 1307, 1329 (Fed. Cir. 2009) (noting that ''rating specialists are not permitted to make their own medical judgments'').  The Board concludes that there is a medically sound basis to attribute the current hearing loss to noise exposure in service and finds that the post-service findings are not more properly attributable to intercurrent causes.  

After considering all the evidence of record, including the testimony, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for a bilateral hearing loss disability and for tinnitus will therefore be granted.


ORDER

Service connection for a bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


